Citation Nr: 9922678	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), to include entitlement to an 
evaluation in excess of 30 percent prior to October 28, 1996, 
and entitlement to an evaluation in excess of 50 percent 
since October 28, 1996.  

2.  Entitlement to an increased evaluation for residuals of 
multiple shrapnel wounds to the left lower leg, ankle, and 
foot with retained metallic bodies, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
multiple shrapnel wounds to the right lower leg, ankle, and 
foot with multiple retained metallic bodies, currently 
evaluated as zero percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1995 rating decision of 
the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office (RO), which denied increased ratings for 
PTSD and residuals of multiple shrapnel wounds to the right 
and left lower legs, ankles, and feet with retained metallic 
bodies.

In an October 1998 supplemental statement of the case, the RO 
granted a 30 percent evaluation for PTSD effective from 
September 1, 1994, and granted a 50 percent evaluation for 
PTSD effective from October 28, 1996.  As the veteran may 
still receive an evaluation in excess of 30 and 50 percent 
for PTSD, the issues of entitlement to an increased rating 
for PTSD, to include an evaluation in excess of 30 percent 
for prior to October 28, 1996, and in excess of 50 percent 
since October 28, 1996, is now before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

REMAND

The service medical records show that the veteran incurred 
multiple shrapnel wounds to his lower legs ankles, and feet 
in service.  He was treated for multiple punctate wounds of 
the right and left calves, ankles, and feet and numerous 
retained metallic foreign bodies.  There was no nerve 
involvement and no neurovascular deficit or fractures.  A 
large fragment in his left pre-tibial area was excised.  At 
separation, evaluation of the lower extremities and feet was 
normal and a two inch by two inch scar on the lower left leg 
was noted.  

The post-service records include complaints of leg and ankle 
stiffness, soreness, numbness, and swelling, particularly on 
the left.  However, there is no post-service evidence of 
neurological or arterial injury related to the service-
incurred shrapnel wounds.  

Both the December 1994 and October 1996 VA examiners reported 
that there were three well-healed scars on the left anterior 
lower leg.  The December 1994 VA examiner reported that the 
veteran complained of dryness of the skin in the vicinity of 
the scars and that examination showed no tenderness on 
palpation, no limitation of function of the part affected, 
and no inflammation or swelling.  The October 1996 VA 
examiner stated that the veteran complained of extreme 
difficulty with standing and walking and that he had pain in 
the area of the scars.  Examination revealed numbness and 
minimal pain on palpation over the scars.  The diagnoses 
included status post shrapnel wounds of the left lower 
extremity with minimal sensory deficits and mild pain over 
the scar sites.  

There were increased left lower extremity complaints and 
findings at the October 1996 VA examination; however, the 
examiner did not report whether there was any limitation of 
function of the parts affected.  Additionally, the December 
1994 and October 1996 VA examination reports include no 
evidence regarding the right leg at all.  Therefore, current 
VA dermatological and general medical examinations are 
necessary to determine the current nature and severity of all 
residuals of the service-connected multiple shrapnel wounds 
to the left and right lower legs, ankles, and feet with 
multiple retained metallic foreign bodies.  Thereafter, the 
RO should determine whether the service-connected residuals 
of shrapnel wounds include disabilities in addition to scars 
and, if so, whether increased or separate evaluations are 
warranted under 38 C.F.R. §§ 4.71a, 4.118, 4.124a, and 
Diagnostic Codes such as 5260, 5261, 5270, 5271, 5284, 7805 
(1998).  See also 38 C.F.R. § 4.14; Esteban v. Brown, 
6 Vet. App. 259 (1994).  

The veteran's psychiatric disorders include service-connected 
PTSD and nonservice-connected paranoid schizophrenia.  In an 
unappealed July 1982 rating decision, the RO denied 
entitlement to service connection for schizophrenia.  In his 
April 1995 substantive appeal, the veteran asserted that he 
should receive compensation for paranoid schizophrenia.  In a 
November 1997 letter, the RO informed the veteran and his 
representative that new and material evidence was required to 
reopen the claim for service connection for schizophrenia and 
the RO requested additional evidence.  Although additional 
evidence had been received since the 1982 denial of service 
connection for schizophrenia, the RO has not issued a rating 
decision on the issue of whether new and material evidence 
has been received to reopen the claim for service connection 
for schizophrenia.  As this matter is inextricably 
intertwined with the issue of an increased rating for PTSD, 
it must be addressed.  

A December 1994 VA psychological and PTSD examiner reported 
that the veteran's PTSD symptoms were milder than they had 
been in the early 1980's, and the diagnoses included paranoid 
schizophrenia and PTSD, in partial remission.  A January 1995 
VA psychiatric examiner indicated that he did not have all of 
the veteran's records for review and diagnosed PTSD, 
relatively mild, and paranoid schizophrenia, in partial 
remission.  This examiner indicated that the combination of 
the veteran's psychiatric illnesses prevented him from any 
gainful employment and that, absent the schizophrenic 
disorder, the symptoms of the PTSD would cause mild to 
moderate impairment in capacity to function in the open job 
market.  An October 1996 VA psychiatric examiner noted that 
the claims file was not available and wrongly reported that 
the veteran's service-connected disabilities included both a 
psychosis (schizophrenia) and PTSD, commenting that the 
veteran had very severe social and industrial impairment 
related to both his PTSD and psychosis and that he appeared 
to be unable to work, predominantly because of is PTSD, but 
also because of the paranoid schizophrenia.  

It is essential that the veteran be examined by a 
psychiatrist who has reviewed the claims folder.  Therefore, 
an additional VA psychiatric examination is necessary.

The veteran has failed to report for several scheduled VA 
examinations.  At the May 1999 Video Conference Hearing, the 
Board member the veteran was advised of the importance of 
reporting for VA examinations and he stated that he was 
willing to report for examinations.  He is again advised that 
failure, without good cause, to report for examinations 
scheduled to evaluate service-connected disabilities, will 
result in the denial of his claims for increased ratings for 
these disabilities in accordance with 38 C.F.R. § 3.655 
(1998).  

The veteran has been treated at and attends a PTSD group at 
the West Los Angeles, California VA Medical Center (MC).  The 
Board finds that the RO should ensure that all treatment 
records since 1993 are obtained from this facility.  

The record also shows that he was in a court-ordered 
treatment program at Gateway Rehabilitation Center which 
included a socialization program, attending outings, and 
working in a sheltered workshop.  He was also hospitalized at 
Patton State Hospital and Metro State Hospital in 1998.  An 
attempt to obtain all treatment records from the 
aforementioned facilities since 1993 is warranted. 

VA medical examination and field examination reports show 
that the veteran is currently receiving Social Security 
Administration disability benefits.  The duty to assist when 
there is a claim for an increased rating includes obtaining 
Social Security Administration records.  Baker v. West, 11 
Vet. App. 163 (1998).

As the veteran has been determined to be incompetent, the RO 
should ensure that all correspondence to the veteran is also 
sent to his appointed guardian, if any, and representative.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claims, 
including the matter of service 
connection for schizophrenia.  The RO 
also should determine whether he has a 
guardian, who should be sent copies of 
any correspondence to the veteran.  

2.  Thereafter, the RO should adjudicate 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for 
schizophrenia.  If the claim is reopened, 
the RO must then determine whether it is 
well grounded and, if so, whether, 
service connection is warranted.  The 
veteran should be informed of the 
decision and of the need to file a notice 
of disagreement with any denial if he 
wishes to appeal.  

3.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain the following evidence if it was 
not already obtained pursuant to number 
1, above:  Treatment records since 1993 
from the West Los Angeles, California, 
VAMC, Gateway Rehabilitation Center, 
Patton State Hospital, and Metro State 
Hospital.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

5.  The veteran should then be afforded 
VA general medical and dermatology 
examinations to determine the current 
nature and severity of the service-
connected residuals of multiple shrapnel 
wounds to the right and left lower legs, 
ankles, and feet with retained metallic 
foreign bodies.  The veteran should be 
advised that failure to report for these 
examinations will result in the denial of 
his claims for increased ratings for 
these disabilities in accordance with 
38 C.F.R. § 3.655.  A copy of the letter 
informing the veteran and any guardian of 
this and of the scheduled examinations 
should be associated with the claims 
file.  The claims folder and a separate 
copy of this remand should be made 
available to the examiners, the receipt 
of which should be acknowledged in the 
reports provided.  The examiners should 
report all current complaints and 
objective findings and provide a complete 
rationale for all opinions and 
conclusions rendered.  If deemed 
necessary, the veteran should be afforded 
VA orthopedic and neurological 
examinations.

a) The dermatological examiner should 
specifically describe all shrapnel wound 
scars of the right and left lower legs, 
ankles, and feet.  The examiner should 
report whether any shrapnel wound scars 
cause limitation of function of any part 
affected, including limitation of motion 
of either leg, ankle or foot.  The 
examiner should also state whether the 
shrapnel wound scars are tender and 
painful on objective demonstration or 
poorly nourished with repeated 
ulceration.  

b) The general medical examiner should 
report all current residuals of the 
service-connected multiple shrapnel 
wounds of the right and left lower legs 
ankles, and feet with retained metallic 
foreign bodies.  All complaints and 
objective findings should be reported in 
detail and findings for each lower 
extremity should be clearly identified.  
The examiner should state whether there 
is limitation of motion of the right or 
left lower leg, ankle, or foot due to the 
service-connected disorders.  The 
examiner should describe the severity of 
the residuals of the shrapnel wounds with 
retained metallic foreign bodies to the 
right and left feet.  The examiner should 
comment as to whether any reported 
symptoms of leg, ankle, and foot 
stiffness, soreness, swelling, and/or 
numbness are supported by objective 
medical findings and whether any abnormal 
findings/disorders are related to the 
service-connected residuals of shrapnel 
wounds with retained metallic foreign 
bodies rather than to nonservice-
connected disabilities such as diabetes.  

6.  Thereafter, the veteran should then 
be afforded a VA psychiatric examination 
to determine the status of his service-
connected psychiatric disorder, currently 
PTSD.  The veteran and any guardian 
should be advised that failure to report 
for this examination will result in the 
denial of his claim for an increased 
rating in accordance with 38 C.F.R. 
§ 3.655.  A copy of the letter informing 
the veteran and his guardian of this and 
of the scheduled examinations should be 
associated with the claims file.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner, the review of which should be 
acknowledged in the examination report.  
If the RO has granted service connection 
for schizophrenia, then the veteran's 
overall psychiatric status may be 
assessed by the examiner.  However, if 
service connection remains denied it will 
be necessary to try to differentiate 
manifestations of PTSD from those of 
schizophrenia.  The RO must apprise the 
examiner of this and specifically of 
whether or not service connection has 
been grated for schizophrenia.  The 
instructions below are written on the 
premise that schizophrenia is not service 
connected; if service connection has been 
granted for schizophrenia, they should be 
adjusted accordingly to encompass both 
disorders..  Any indicated tests and 
studies, including psychological studies 
(if determined to be necessary), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of PTSD found to be 
present.  The examiner should reconcile 
the diagnoses of PTSD and paranoid 
schizophrenia and should specify which 
symptoms are associated with each 
disorder.  The examiner must also comment 
on the extent to which PTSD, alone, 
affects the veteran's occupational and 
social functioning.  

The examiner is asked to review the 
following list of symptoms and to indicate 
the absence or presence of the PTSD-
related listed symptoms: Depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; 
impairment of short- and long-term memory; 
impaired judgment or abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near continuous panic 
or depression affecting the ability to 
function independently, appropriately, and 
effectively; impaired impulse control such 
as unprovoked irritability with periods of 
violence; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.  Any of the above symptoms that are 
due to schizophrenia should be attributed 
to schizophrenia unless the RO has granted 
service connection for schizophrenia.

A multi-axial assessment should be 
conducted.  The examiner should provide a 
discussion of Axis IV (psychosocial and 
environmental problems) and give a Global 
Assessment of Functioning (GAF) score, 
with a comprehensive explanation of the 
numeric code assigned as stated in DSM-IV 
and a discussion of the extent to which 
PTSD contributes to the impaired global 
assessment of functioning.  

7.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any necessary 
additional development should be 
conducted. 

8.  The veteran's claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and United 
States Court of Appeals for Veterans 
Claims (Court) decisions, including 
38 C.F.R. §§ 4.14, 4.71a, 4.118, 4.124a, 
Diagnostic Codes such as 5260-5261, 5270-
5271, 5284, 7803-7805, and the diagnostic 
criteria for psychiatric disorders 
effective both before and after November 
7, 1996.  The RO should determine whether 
the service-connected residuals of 
shrapnel wounds with retained metallic 
foreign bodies to the right and left 
lower legs, ankles, and feet include 
disability in addition to scars and, if 
so, whether increased or separate ratings 
are warranted on that basis.  If the 
claims remain in a denied status, the 
veteran, any guardian, and his 
representative should be provided with a 
supplemental statement of the case which 
includes any additional pertinent law and 
regulations and a full discussion of 
action taken on the veteran's claims.  
The applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

